Moore, C. J.
I cannot agree with the conclusion reached by Justice Ostrander. He sufficiently states the averments of the bill of complaint. He also states in a general way what the testimony shows as to the striking of the complainant by defendant, and of the vile names he called her. It will not be necessary to detail the testimony in that respect further than to say that defendant, whenever under the influence of liquor, and this happened often, was ugly toward complainant and called her vile names, and struck her a good many times, leaving black and blue marks upon her person. I do not find anything in her conduct that justified his action.
The language of the court in Berryman v. Berryman, 59 Mich. 605 (26 N. W. 789), is apropos here:
“ It is urged against the complainant that the testimony *389shows her not to be of the most refined character; that she has not always been truly ladylike in her behavior, and was at times herself, in anger, guilty of profanity; that she had acquiesced somewhat in the drinking habits of her husband, and had not remonstrated with him as she ought, or rebuked him for using liquor to excess. Be this as it may, it furnishes no adequate excuse for the abuse that defendant has heaped upon her in his drunken moods, which are too frequent not to be habitual. Nor does the fact that he is a good farmer, and kind, when he is sober, to his family and his stock, weigh in the scale to balance the admitted fact that he is the opposite when under the influence of liquor, especially when such influence grows more frequent and stronger every day he lives.”
See Bailey v. Bailey, 121 Mich. 236 (80 N. W. 32); Utley v. Utley, 155 Mich. 258 (118 N. W. 932).
I think complainant should have been granted a decree. We will consider the question of a disposition of the household goods at the time the decree is settled.
The decree of the court below is reversed, and one may be entered here in accordance with this opinion, with costs to complainant.
Steere, Brooke, Blair, and Stone, JJ., concurred with Moore, C. J.